Case: 1:16-cv-01102-MRB-SKB Doc #: 97 Filed: 09/27/19 Page: 1 of 1 PAGEID #: 1249




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION
                                                      :
 VINCENT LUCAS,                                       : Case No. 1:16-cv-1102
      Plaintiff,                                      : Barrett, J.
                                                      : Bowman, M.J.
                v.                                    :
                                                      :
 TOTAL SECURITY VISION, et al.,                       :
      Defendants.                                     :
                                                      :



                                     NOTICE OF APPEAL


       Notice is hereby given that Vincent Lucas, plaintiff in the above-named case, hereby

appeals to the United States Court of Appeals for the Sixth Circuit from the final order entered in

this action on the 27th day of September, 2019.


                                                      s/ Vincent Lucas
                                                      Vincent Lucas
                                                      P.O. Box 272
                                                      Amelia, OH 45102
                                                      (513) 947-1695
                                                      vincentlucaslegal@gmail.com
                                                      Plaintiff




                                  CERTIFICATE OF SERVICE

        I certify that on Sept. 27, 2019, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, which will send notification of such filing to all parties who are
not in default for failure to appear.


                                                      s/ Vincent Lucas




                                                  1
